DETAILED ACTION
This action in response to application No. 16/351,518 originally filed 03/13/2019. The Request for Continued Examination and Amendment presented on 02/03/2021 which provides claims 1, 9 and 17 are currently amended is hereby acknowledged. Currently Claims 1 - 4, 9 - 12 and 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed February 03, 2021 has been entered.
Response to Amendments 
2.	This is in response to applicant’s communication filed on 03 February 2021, wherein: claims 1 - 4, 9 - 12 and 17 are currently pending. Claims 1, 9 and 17 have been amended. Claims 5 - 8 and 13 - 16 have been cancelled. 
Response to Arguments
3.	Applicant’s arguments filed on February 03, 2021 with respect to the rejections of claims 1 - 4, 9 - 12 and 17 have been fully considered but are not persuasive.

the image display control unit performs only the first display control when the second mode is set, and 
the image display control unit performs the second display control by acquiring the measurement information measured by the information measuring device directly without passing through the control unit.” As recited in amended claims 1, 9 and 17. 
The examiner respectfully disagrees with applicant’s argument because: Prokhorov teaches the image display control unit (pars. [0067] - [0068]; lines 1 - 4) selectively performs the first display control (pars. [0021] and [0081] The driver or other passenger can be prompted in any suitable manner. For instance, a prompt can be presented on a display within the vehicle 100) and the second display control when the first mode is set, (par. [0015]; lines 1 - 8, an autonomous mode and par. [0067]) 
Saisho teaches the image display control unit (fig. 5; an image controller 250) performs only the first display control when the second mode is set, (fig. 2; 300), (pars. [0029] – [0030]…the driver 300 can visually recognize a HUD display image such as a navigation image, which will be described later, as a virtual image …) and

Prokhorov also teaches the image display control unit performs only the first display control (pars. [0021] and [0081] The driver or other passenger can be prompted in any suitable manner. For instance, a prompt can be presented on a display within the vehicle 100) when the second mode is set (par. [0015]; lines 8 - 14, a manual mode), (pars. [0082] – [0083]) and 
Prokhorov further teaches the image display control unit (fig. 2; 120 the autonomous driving module 120 can be executed on and/or distributed among other processing systems) performs the second display control by acquiring the measurement information measured by the information measuring device directly without passing through the control unit. (para 0021 [0021] The autonomous driving module 120 can include instructions (e.g., program logic) executable by the processor 110. Such instructions can include instructions to execute various vehicle functions and/or to transmit data to, receive data from, interact with, and/or control the vehicle 100 or one or more systems thereof (e.g. one or more of vehicle systems 160). Alternatively or in addition, the data store 115 may contain such instructionspars. [0015] and [0020], [0068] and [0078]) 
The combination of Saisho and Prokhorov as a whole teach the claimed limitations.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 - 4, 9 - 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saisho “US 2016/0170487” in view of Prokhorov “US 2016/0176398”.
Re-claim 1, Saisho teaches a projection display device (vehicle HUD device) comprising: 
a light modulator (fig. 3; a light quantity adjuster 207) that spatially modulates, in accordance with image data that has been input, (par. [0148]) light emitted by a light source; (fig. 3; a light source unit 220)
a projection optical system (fig. 3 an optical scanner 208, a free-form surface mirror 209, a micro lens array 210 and a projector mirror 211) that projects the light that has been spatially modulated onto a projection surface (fig. 5; 302 front surface) of a vehicle; (par. [0148]) and 
a processor (fig. 4; a central processing unit (CPU) 252) and par. [0042]) configured to function as: 

an image display control unit (fig. 5; an image controller 250) that performs either first display control for generating image data (fig. 1; a path indicator image 721, a remaining distance indicator image 722, an intersection or the like) in accordance with information received from a control unit (a vehicle navigation device 400) that controls the vehicle and for inputting the image data to the light modulator (fig. 3; a light quantity adjuster 207) (par. [0051]) or second display control for generating image data in accordance with the measurement information and for inputting the image data to the light modulator; (fig. 10, pars. [0040] and [0053] – [0054]) and 
a warning determination unit that determines, in accordance with the measurement information, whether or not a warning is necessary, (pars. [0040], [0054] and [0058]) wherein 
the image display control unit performs the second display control when the warning determination unit determines that the warning is necessary, and performs the first display control when the warning determination unit determines that the warning is not necessary, (figs. 10A-10E and pars. [0017], [0092] – [0101] and figs. 11A-11B and pars. [0018] and [0103]; lines 11 - 26, [0109]) 
the vehicle is settable to a first mode (par. [0050]) in which driving of the vehicle is performed in accordance with an internally generated instruction (figs. 1 - 3 and pars. 
the image display control unit (fig. 5; an image controller 250) performs only the first display control when the second mode is set (fig. 2; 300), (pars. [0029] – [0030]…the driver 300 can visually recognize a HUD display image such as a navigation image, which will be described later, as a virtual image …) and
Saisho does not explicitly teach wirelessly received instruction
the image display control unit selectively performs the first display control and the second display control when the first mode is set, 
the image display control unit performs the second display control by acquiring the measurement information measured by the information measuring device directly without passing through the control unit. 
However, Prokhorov teaches wirelessly received instruction (pars. [0021], [0066] and [0116]; lines 1 - 4) 
the image display control unit (pars. [0067] – [0068]; lines 1 - 4) selectively performs the first display control (pars. [0021] and [0081] The driver or other passenger can be prompted in any suitable manner. For instance, a prompt can be presented on a display within the vehicle 100) 
the image display control unit (fig. 2; the autonomous driving module 120 can be executed on and/or distributed among other processing systems) performs the second 
Prokhorov also teaches the vehicle is settable to a first mode (par. [0015]; lines 1 - 8, an autonomous mode and par. [0067]) in which driving of the vehicle is performed in accordance with an internally generated instruction (par. [0021]) or an externally and wirelessly received instruction (pars. [0021], [0061], [0066] and [0116]; lines 1 - 4) and a second mode (par. [0015] manual mode) in which a person drives the vehicle manually, (par. [0015]) and 
the image display control unit (pars. [0067] – [0068]; lines 1 - 4) selectively performs the first display control (pars. [0021] and [0081] The driver or other passenger can be prompted in any suitable manner. For instance, a prompt can be presented on a display within the vehicle 100) and the second display control when the first mode is set, (par. [0015]; lines 1 - 8, an autonomous mode and par. [0067]) the image display control unit performs only the first display control (par. [0021] and [0081] The driver or other passenger can be prompted in any suitable manner. For instance, a prompt can be presented on a display within the vehicle 100 [0021] The autonomous driving module 120 can include instructions (e.g., program logic) executable by the processor 110. Such instructions can include instructions to execute various vehicle functions and/or to transmit data to, receive data from, interact with, and/or control the vehicle 100 or one or more systems thereof (e.g. one or more of vehicle systems 160). Alternatively or in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Saisho’s teachings with the teachings of Prokhorov to provide the vehicle can be configured to be selectively switched between an autonomous mode and a manual mode. (par. [0015]) 
Re-claim 2, Saisho teaches the projection display device (vehicle HUD device) according to claim 1, further comprising the information measuring device. (par. [0053])
Re-claim 3, Saisho teaches wherein the information measuring device is at least one selected from among an acceleration sensor, an angular rate sensor, a speedometer, an imaging device, a laser radar, an ultrasonic radar, and a millimeter-wave radar. (pars. [0049]; lines 1 - 4 and [0044]; lines 9 - 13) 
Re-claim 4, Saisho teaches wherein the information measuring device is at least one of an acceleration sensor or an angular rate sensor. (par. [0049]; lines 1 - 4)
Re-claims 9 - 12, are rejected as a method as applied to claims 1 - 4 above because the scope and contents of the recited limitations are substantially the same. 
Re-claim 17, is rejected as applied to claim 1 above because the scope and contents of the recited limitations are substantially the same. 
Saisho teaches a non-transitory computer readable medium storing a display control program for a projection display device having a light modulator that spatially 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/17/21B